Title: To George Washington from Captain John Barry, 26 February 1778
From: Barry, John
To: Washington, George



Sir
Port penn [Del.] Febry 26th 1778

According to the Orders of General Wayne I have Destroyed the Forage from Mantua Creek to this Place the Quantity Destroyed is about four Hundred Tons & Should have Proceeded farther had not a Number of the Enemies Boats appeared in Sight & Lining the Jersey Shore Deprived Us of the Opportunity of Proceeding Farther on the Same purpose, Shall Remit to Your Excellency the Names of the Persons Whose property was Distroyed & Likewise the Quantity of Each, have thought Proper to Detain four of Your Men to assist in Getting the Boats away as Some of my Men ar Rendered Incapable of Proceeding thro Fatigue But shall again Remit by the First Order Of Your Excellency having no farther Occasion for the Remaini[n]g Part of the Detatchment under my Command have thought Proper to Discharge them & am Sir With Due Respect Your Excellencys Most Obt Humle Servant

John Barry

